Citation Nr: 0307539	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  98-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
claimed as flat feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
April 1986 and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim of entitlement to 
service connection for bilateral flat feet.  The veteran 
subsequently perfected this appeal.

A hearing before the undersigned was held in October 2000.

In February 2001, the Board remanded this claim for further 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against a finding 
that the veteran's current bilateral pes planus is related to 
her active military service or events therein.


CONCLUSION OF LAW

Bilateral pes planus was not incurred or aggravated during 
active military service.  38 C.F.R. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
pertaining to service connection in the August 1998 statement 
of the case (SOC) and the October 2002 supplemental statement 
of the case (SSOC).  These documents also advised her of the 
evidence of record and of the reasons and bases for denial.  
In April 2001, the veteran was requested to identify private 
and VA treatment for pes planus since separation from active 
duty.  In November 2002, the veteran was notified of the 
enactment of the VCAA.  She was advised of the information 
she is responsible for submitting and of the evidence that VA 
would attempt to obtain.

The veteran has identified VA treatment and various VA 
records have been obtained and associated with the claims 
folder.  The veteran has not identified additional records 
pertaining to treatment for her claimed foot disability that 
need to be obtained.  In keeping with the duty to assist, the 
veteran was provided VA examinations in April 2001 and May 
2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that she is entitled to service 
connection for bilateral pes planus, claimed as flat feet.  
The veteran alleges that the doctors who treated her during 
the Persian Gulf knew that she had flat feet but that they 
never said anything.  The veteran has also alleged that her 
foot problem did not happen overnight and that it was 
aggravated during active duty.  She reports that her ability 
to run, walk a great distance, or stand a while is greatly 
limited.  

On examination for National Guard enlistment in September 
1985, the veteran's feet were determined to be normal on 
clinical evaluation.  On the corresponding Report of Medical 
History, the veteran denied any history of foot trouble.  On 
periodic examination in January 1990, the veteran's feet were 
again determined to be normal on clinical evaluation.  

On April 17, 1991, the veteran presented with complaints of a 
sore foot and ankle.  She injured her right foot and ankle 3 
weeks prior.  She had a painful instep without swelling and 
there was deltoid ligament tenderness on stress.  Diagnosis 
was deltoid ligament strain.  She was provided an ace wrap, 
crutches, and light duty.  On April 27, 1991, she returned to 
the clinic for a recheck on the torn ligament in her right 
leg.  The wrap was changed to a splint.  The veteran was seen 
again in May 1991 with complaints of continued foot pain.  
There was no swelling although there was slight pain when 
applying pressure to the arch of the foot.  A possible stress 
fracture was noted.  A profile was provided.

In June 1991, the veteran underwent an examination in 
connection with redeployment screening.  She reported foot 
trouble and subsequently underwent further evaluation.  She 
reported a right foot injury in March 1991 and sharp pain 
when she inverts her foot.  A possible cuneiform stress 
fracture was suggested but x-ray was within normal limits and 
no fracture was noted.  Plan included orthosis, new shoes, 
and return to clinic as needed.  The examiner noted that the 
veteran was fit for separation and could be released from 
active duty.  No follow-up care was indicated.  

The veteran underwent a Persian Gulf Examination in May 1993.  
No foot problems were reported and evaluation of the 
extremities was noted to be within normal limits.  

VA treatment records indicate that the veteran was seen in 
July 1997 with complaints of foot pain.  Impression was 
fasciitis left heel and foot.  She was seen in follow-up in 
October 1997 with the same problems in the left foot.  Foot 
was noted to be normal but arch supports were prescribed.  A 
March 1998 note indicates that the veteran's feet hurt and 
that she was flat-footed.  A July 1998 podiatry note 
indicates a diagnosis of plantar fasciitis and pes planus.  
The veteran was fitted with orthotics.  

A hearing at the RO was held in July 1999.  The veteran 
reported that she did not know her feet were flat until she 
started having problems with them.  She hurt her foot while 
serving in the Persian Gulf.  They never told her that her 
feet were flat but she wore a cast for approximately 1 month.  
She was given arch supports and currently wears arch 
supports.  She was diagnosed with flat feet in approximately 
1997.  

The veteran underwent a VA examination in April 2001.  The 
claims folder was reviewed.  The veteran reported that she 
had a foot injury in Desert Storm.  She came home and it 
really did not start to bother her until 1997.  She was told 
she had flat feet and fasciitis and was given orthotics.  
Every so often she gets pain in the arch of the foot and 
takes Aleve or Advil.  She works as a secretary.  She wears 
arch supports in her shoes.  She reported that she was given 
inserts during Desert Storm but they did not fit her boots 
because the boots were a 5 wide and she has a narrow foot.  

On physical examination, gait was straight and upright.  She 
had no callosities, breakdown, or unusual shoe wear.  The 
only deformity was pes planus.  On weight bearing the pes 
planus was more prominent.  She was wearing her orthotics.  
X-rays revealed pes planus and mild hallus valgus deformity; 
mild osteoarthritic changes of the 1st metacarpal phalangeal 
(MP) joint; moderate size plantar calcaneal spur on the left 
and small retrocalcaneal spurs bilaterally.  

Diagnosis was chronic foot pain - bilateral pes planus with 
orthotics and left plantar calcaneal spur and small 
retrocalcaneal spurs bilaterally.  The examiner noted that by 
records review there were no notes regarding treatment for 
pes planus until 1998.  It was the examiner's opinion that 
the veteran's "pes planus occurred more than likely after 
discharge."

The veteran underwent another VA examination in May 2002.  
The claims folder was reviewed.  The veteran reported that 
while in service her feet spontaneously began to cause her 
discomfort.  She injured her right foot while playing 
volleyball in 1991 and it was wrapped with a soft cast that 
she had for a month.  In addition to generalized foot pain, 
she reported left heel pain for the past month.  She left the 
service in 1993.  She has been gainfully employed as a 
secretary from 2000 to date.  Major discomfort occurs when 
she removes her shoes but she does not take medication.  She 
wears shoe inserts with apparent relief.  

Physical examination of the right foot revealed a 5 degree 
valgus deviation of the Achilles tendon, correctable with 
manipulation.  Passive and active motion was equal in all 
directions including dorsiflexion to 20 degrees, plantar 
flexion to 45 degrees, eversion to 20 degrees, and inversion 
to 30 degrees.  Pes planus deformity was noted but there was 
no tenderness of the right foot or arch.  There were no signs 
of callosities or hammertoe deformities and no hallux valgus 
deformity noted.  Gait was normal.  No evidence of abnormal 
weightbearing.  Physical examination of the left foot 
revealed active and passive motions equal in all parameters 
including dorsiflexion to 20 degrees, plantar flexion to 45 
degrees, eversion to 20 degrees, and inversion to 30 degrees.  
There was no pain in the arch or heel and no callosities were 
noted.  There was a 5 degree valgus displacement of the 
Achilles tendon that was easily corrected with manipulation.  
Gait was normal and there were no signs of any unusual shoe 
wear pattern of the foot.  There was no evidence of pain 
during range of motion exercises.  No signs of hallux valgus 
deformity were noted.  

X-rays confirmed the presence of bilateral pes planus with no 
demonstrable degenerative changes noted.  The examiner noted 
that "[i]n my opinion it is not as least as likely as not 
that the disability that the [veteran] is claiming in either 
the right or left foot is proximately due to or the result of 
her active military service.  In my opinion this is 
developmental and was not related to her active duty 
activities."

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

Basically, there are three requirements which must be met to 
establish entitlement to service connection for a claimed 
disability: 1) evidence of a current disability; 
2) evidence of disease or injury in service; and 3) evidence 
of a nexus between the current disability and the disease or 
injury in service.  

The veteran clearly has evidence of a current disability.  
Recent examination in May 2002 confirmed the findings of pes 
planus in both feet.  

Examination for enlistment in 1985 did not note pes planus or 
any other abnormalities of the feet.  As such, the veteran is 
afforded the presumption of soundness.  See 38 C.F.R. 
§ 3.304(b) (2002).  There is no evidence of pre-existing pes 
planus and aggravation is not for consideration.  

Service medical records indicate that the veteran complained 
of right foot pain during service and was treated for a 
ligament strain.  At separation, the veteran reported 
continued complaints of foot pain and was afforded additional 
evaluation.  Notwithstanding, pes planus was not noted or 
diagnosed and she was considered fit for separation.  There 
is no evidence of treatment for pes planus during active 
service.

Although the veteran reported feet trouble at separation, 
there is no further evidence of complaints or treatment 
related to her feet until approximately 1997.  The veteran 
has been afforded 2 separate VA examinations and etiology 
opinions were obtained.  One examiner opined that the 
veteran's pes planus occurred more than likely after 
discharge and the other examiner indicated that it was not 
likely that the claimed foot disability was proximately due 
to her active military service.  The Board acknowledges the 
veteran's contentions that her time in the National Guard and 
her foot problems in the Persian Gulf caused her bilateral 
pes planus.  The veteran, however, is not competent to render 
a medical opinion regarding the etiology of her current foot 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The record does not contain any competent medical evidence 
suggesting a relationship between the veteran's current 
bilateral pes planus and her active military service.  As 
such, service connection is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral pes planus, the 
reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

